***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         KATIE N. CONROY v. AMMAR A. IDLIBI
                     (SC 20598)
                   Robinson, C. J., and D’Auria, Mullins,
                          Kahn and Ecker, Js.

                                  Syllabus

Following the dissolution of the parties’ marriage, the defendant filed a
    motion to open the dissolution judgment, claiming that the plaintiff had
    committed fraud during the dissolution proceedings by submitting a
    false response to an interrogatory in which she denied the existence of
    a sexual relationship with another man during the parties’ marriage and
    by falsely testifying at trial that the defendant had physically assaulted
    her. The trial court denied the motion, concluding that the defendant’s
    allegations of fraud, even if proven to be true, would not have altered
    the disposition of the parties’ divorce. The defendant appealed to the
    Appellate Court, which upheld the trial court’s denial of the defendant’s
    motion to open. On the granting of certification, the defendant appealed
    to this court. Held that the Appellate Court correctly concluded that
    the trial court had not abused its discretion in denying the defendant’s
    motion to open: even if there were merit to the defendant’s contention
    that the dissolution court was factually mistaken about the true nature
    of the plaintiff’s extramarital affair, such a mistake could not have been
    caused by the allegedly fraudulent response to the interrogatory, as the
    defendant acknowledged, in his prior, direct appeal from the dissolution
    judgment, that the plaintiff had confessed to the dissolution court that
    her response to the interrogatory in which she denied the existence of
    a sexual relationship with another man during the marriage was a lie,
    and, therefore, it was reasonable to infer that this falsehood did not
    impact the dissolution court’s judgment; moreover, the defendant’s claim
    of fraud with respect to the plaintiff’s allegation of assault was unavail-
    ing, as the dissolution court found that the plaintiff’s account of the
    alleged assault lacked credibility, and, accordingly, it was reasonable
    for the trial court to conclude that additional evidence about the alleged
    assault would not likely have altered the result of the parties’ divorce.
    Submitted on briefs February 25—officially released May 3, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Carbonneau,
J.; judgment dissolving the marriage and granting cer-
tain other relief, from which the defendant appealed to
the Appellate Court, Alvord, Keller and Bishop, Js.,
which affirmed the judgment of the trial court; there-
after, the court, Connors, J., denied the defendant’s
motion to open the judgment, and the defendant appealed
to the Appellate Court, Lavine and Alexander, Js., with
Flynn, J., dissenting, which affirmed the judgment of
the trial court, and the defendant, on the granting of
certification, appealed to this court. Affirmed.
  Ammar A. Idlibi, self-represented, the appellant (defen-
dant).
                          Opinion

   PER CURIAM. The defendant, Ammar A. Idlibi,
appeals from the judgment of the Appellate Court
affirming the trial court’s denial of his motion to open
the judgment in this marital dissolution case on the
basis of fraud. Specifically, the defendant claims that
the trial court improperly denied his motion to open
without first affording him an opportunity to present
certain evidence that the plaintiff, Katie N. Conroy, had
lied under oath about certain topics during the underly-
ing proceedings. For the reasons that follow, we agree
with the Appellate Court’s assessment that the trial
court did not abuse its discretion by concluding that
the defendant’s particular allegations, even if proven
to be true, were unlikely to have altered the ultimate
resolution of the parties’ divorce. As a result, we con-
clude that the Appellate Court properly affirmed the
trial court’s denial of the defendant’s motion to open.
   The following undisputed facts and procedural his-
tory are relevant to our consideration of the defendant’s
claims. The plaintiff commenced this marital dissolu-
tion action on May 19, 2015. Following a trial, the disso-
lution court, Carbonneau, J., issued a memorandum of
decision dissolving the parties’ marriage and issuing
certain financial orders. The defendant then appealed
to the Appellate Court, which dismissed in part the
defendant’s appeal and affirmed the dissolution court’s
judgment. Conroy v. Idlibi, 183 Conn. App. 460, 461,
471, 193 A.3d 663, cert. denied, 330 Conn. 921, 194 A.3d
289 (2018).
   On October 29, 2018, the defendant filed the motion
to open at issue in this appeal. In that motion, the
defendant claimed that the plaintiff had committed
fraud by (1) submitting a false response to an interroga-
tory denying the existence of a sexual relationship with
another man during the course of the marriage, and (2)
falsely testifying at trial that the defendant had physi-
cally assaulted her on July 29, 2015. After hearing oral
arguments from the parties, the trial court, Connors,
J., concluded that the defendant’s allegations of fraud,
even if proven to be true, would not have altered the
disposition of the parties’ divorce and, accordingly, denied
the defendant’s motion to open. The defendant then
appealed once again to the Appellate Court, which
agreed with the trial court’s assessment and affirmed
the trial court’s judgment. Conroy v. Idlibi, 204 Conn.
App. 265, 266, 288, 254 A.3d 300 (2021). This certified
appeal followed. See Conroy v. Idlibi, 337 Conn. 905,
252 A.3d 366 (2021).
   ‘‘Our review of a court’s denial of a motion to open
[based on fraud] is well settled. We do not undertake
a plenary review of the merits of a decision of the trial
court to grant or to deny a motion to open a judgment.
. . . In an appeal from a denial of a motion to open a
judgment, our review is limited to the issue of whether
the trial court has acted unreasonably and in clear abuse
of its discretion. . . . In determining whether the trial
court abused its discretion, this court must make every
reasonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed [as] long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Reville v. Reville, 312 Conn. 428, 440, 93 A.3d 1076
(2014); see also Weinstein v. Weinstein, 275 Conn. 671,
685, 882 A.2d 53 (2005); Gaary v. Gillis, 162 Conn. App.
251, 255–56, 131 A.3d 765 (2016).
   ‘‘Pursuant to General Statutes § 52-212a, ‘a civil judg-
ment or decree rendered in the Superior Court may not
be opened or set aside unless a motion to open or set
aside is filed within four months following the date on
which [the notice of judgment or decree was sent].
. . .’ An exception to the four month limitation applies,
however, if a party can show, inter alia, that the judg-
ment was obtained by fraud.’’ Reville v. Reville, supra,
312 Conn. 441; see also Weiss v. Weiss, 297 Conn. 446,
455, 998 A.2d 766 (2010); Jucker v. Jucker, 190 Conn.
674, 677, 461 A.2d 1384 (1983).
   ‘‘There are three limitations on a court’s ability to
grant relief from a dissolution judgment secured by
fraud: (1) there must have been no laches or unreason-
able delay by the injured party after the fraud was
discovered; (2) there must be clear proof of the fraud;1
and (3) there [must be] a [reasonable probability] that
the result of the new trial [would] be different.’’ (Foot-
note added; footnote omitted; internal quotation marks
omitted.) Reville v. Reville, supra, 312 Conn. 442; see
also Duart v. Dept. of Correction, 303 Conn. 479, 491,
34 A.3d 343 (2012) (requiring movant to demonstrate
reasonable probability, rather than substantial likeli-
hood, that result of new trial would have been different);
Billington v. Billington, 220 Conn. 212, 214, 595 A.2d
1377 (1991) (abandoning diligence requirement for motions
to open dissolution judgments secured by fraud).2
   Even if we were to accept the defendant’s contention
that the dissolution court was somehow factually mis-
taken about the true nature of the plaintiff’s extramari-
tal affair,3 such a mistake could not have been caused
by the allegedly fraudulent response to the interroga-
tory, as the defendant claimed in his motion to open.
In his brief to the Appellate Court in his initial appeal,
the defendant acknowledged that the plaintiff had can-
didly confessed to the dissolution court that her response
to the interrogatory denying the existence of a sexual
relationship with another man during the marriage had
been a lie. Specifically, the defendant argued before the
Appellate Court that, ‘‘[o]n May 17, 2016, the plaintiff
testified on direct examination by her counsel . . .
that she had an affair with a man . . . prior to her
filing of the divorce. The plaintiff further testified that
she provided a false answer about her affair in her
sworn answers to the defendant’s interrogatories and
request[s] for production.’’ Because the plaintiff openly
admitted that the interrogatory response in question
was false, it is reasonable to infer that this lie did not
impact the dissolution court’s judgment. See Reville v.
Reville, supra, 312 Conn. 441 (movant must show that
judgment was obtained by fraud).4
   The defendant’s claim of fraud with respect to the
plaintiff’s allegation of domestic assault is, likewise,
unavailing. The dissolution court specifically found that
the plaintiff’s account of the alleged assault on July 29,
2015, lacked credibility, noting that she had ‘‘declined
to answer . . . questions [by Detective Damien Bilotto
of the Plymouth Police Department] not once, but twice,
about the sequence of events . . . .’’ The dissolution
court also explicitly observed the fact that Bilotto,
‘‘[d]espite [a] thorough investigation’’ of the incident,
had been unable to rule out the possibility that the
plaintiff’s injuries were ‘‘self-inflicted . . . .’’5 In light
of the doubts expressed by the dissolution court on
this point, it was reasonable for the trial court to con-
clude that additional evidence about the alleged assault
was unlikely to have altered the result of the parties’
divorce.
   The trial court, having considered the allegations of
fraud contained in the defendant’s motion to open in
the context of the dissolution proceeding as a whole,
expressly found that, ‘‘even if the [allegations] were
true, [we] would have likely had the exact same result,
nothing would have changed . . . .’’ Making every rea-
sonable presumption in favor of the trial court’s ruling;
see Reville v. Reville, supra, 312 Conn. 440; we perceive
of no error in that assessment. As a result, we agree
with the Appellate Court’s conclusion that the trial court
did not abuse its discretion in denying the defendant’s
motion to open.
      The judgment of the Appellate Court is affirmed.
  1
    ‘‘Fraud consists in deception practiced in order to induce another to
part with property or surrender some legal right, and which accomplishes
the end designed. . . . The elements of a fraud action are: (1) a false repre-
sentation was made as a statement of fact; (2) the statement was untrue
and known to be so by its maker; (3) the statement was made with the
intent of inducing reliance thereon; and (4) the other party relied on the
statement to his detriment.’’ (Internal quotation marks omitted.) Reville v.
Reville, supra, 312 Conn. 441. Although a trial court’s factual findings with
respect to these elements are entitled to deference; see Weinstein v.
Weinstein, supra, 275 Conn. 685; the trial court in the present case took no
evidence and made no factual findings in order to decide whether the
requisite clear proof of these four elements existed.
  2
    We observe that the Appellate Court’s May 4, 2021 decision recited the
fourth prong of the applicable test using a ‘‘substantial likelihood’’ standard,
rather than the ‘‘reasonable probability’’ standard adopted by this court in
Duart. See Conroy v. Idlibi, supra, 204 Conn. App. 283. Because the defen-
dant’s motion to open fails under either standard, however, that distinction
has no bearing on the disposition of this appeal.
  3
    We disagree with the defendant’s assertion that the dissolution court’s
observation that the record contained ‘‘no direct evidence of [the plaintiff]
and this other man ever having [had] sex,’’ in and of itself, constitutes a
factual finding that the plaintiff’s extramarital relationship was platonic in
nature. The dissolution court, as the finder of fact, could well have inferred
the existence of a sexual relationship from the extensive circumstantial
evidence presented at trial with respect to that issue. Most notably, the
dissolution court specifically observed that the police had discovered ‘‘a
number of cell phone messages of a sexual nature between [the] plaintiff
and [the man with whom she was having an extramarital relationship],’’ and
remarked that ‘‘[a]t least some [suggestive photographs were] in evidence
before [the] court.’’
   4
     Judge Flynn dissented from the Appellate Court’s opinion and concluded,
inter alia, that the trial court had improperly denied the defendant ‘‘an
opportunity to present his after discovered new evidence of the plaintiff’s
admission to adulterous conduct . . . .’’ Conroy v. Idlibi, supra, 204 Conn.
App. 289 (Flynn, J., dissenting). We do not disagree that motions to open
in this particular context often require such hearings, both to substantiate
allegations of fraud and to determine whether additional discovery is neces-
sary. See, e.g., Oneglia v. Oneglia, 14 Conn. App. 267, 269–70, 540 A.2d 713
(1988). Because the specific instance of fraud claimed by the defendant
with respect to the alleged adultery—namely, the false interrogatory
response—was plainly admitted to by the plaintiff before the dissolution
court, we decline to conclude that the trial court’s decision to forgo such
a hearing in the present case amounted to an abuse of discretion.
   5
     The dissolution court’s decision contains the following specific factual
findings with respect to the alleged assault: ‘‘The plaintiff called 911 at 6:26
p.m. on Wednesday, July 29, 2015, to report that the defendant had ‘forced
his way’ into her presence and assaulted her. Detective Bilotto determined
that the defendant sent the plaintiff three text messages prior to her 911
call at 6:19, 6:20, and 6:22 p.m. From these messages and the transcript of
the 911 call, the detective concluded that the defendant was not in the same
location as the plaintiff. He did not hear the defendant’s voice on the 911
call. He heard a ‘commotion’ but no screaming. . . . Detective Bilotto inter-
viewed the plaintiff at the marital residence on July 29, 2015. He found
discrepancies between her verbal accounts of the incident to him and her
911 call. The plaintiff twice declined to answer his questions about the
sequence of events on the night in question; once that night and later with
her attorney present. . . . Detective Bilotto noted an injury to the right
temple of the plaintiff’s face above her eye. She claimed that, during an
argument, the defendant struck her with a blunt object, causing bleeding
and swelling. The detective studied photo[graphs] of the blood spatter on
the floor where the injury was alleged to have occurred. He determined
that the pattern was from a person in a stationary position and that this
was inconsistent with the description of the incident given by the plaintiff.’’
The dissolution court expressly found Detective Billotto’s testimony in this
regard to be highly credible.